Citation Nr: 1636199	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for lumbar spine spondyloarthropathy and degenerative disc disease.

2.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity (sciatic nerve) associated with lumbar spine spondyloarthropathy and degenerative disc disease, currently evaluated as 20 percent disability effective October 3, 2012.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was eventually transferred to the RO in Roanoke, Virginia.  

In a December 2013 decision, the Board remanded the appeal for further development.  

The Board notes that in a March 2016 decision, the RO granted a separate 20 percent rating for radiculopathy of the right lower extremity (sciatic nerve), effective October 3, 2012.  The Veteran has not expressed disagreement with the rating assigned or effective date assigned; however, the Board observes that the time within which to render such disagreement has not expired.  See 38 C.F.R. § 20.302(a) (West 2014).  The Board will consider the issue part and parcel of the underlying claim seeking an increased rating for the low back disability. 

This appeal was processed using both the Veterans Benefits Management System (VBMS) and Virtual VA.  Therefore, all future reviews of the appeal should take into consideration that relevant documents are located in both electronic repositories.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine spondyloarthropathy and degenerative disc disease with radiculopathy of the right lower extremity is similar to an individual who suffers from incapacitating episodes of back pain having a total duration of at least six weeks during a year requiring bed rest and treatment prescribed by a physician.  

2.  The Veteran's lumbar spine spondyloarthropathy and degenerative disc disease is manifested by functional impairment that more nearly approximates forward flexion to 30 degrees or less absent unfavorable ankylosis. 

3.  Beginning October 3, 2012, it is factually ascertainable that the Veteran's low back disability causes moderately severe sciatic nerve involvement of the right lower extremity.

4.  As between the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, it is more advantageous to rate the Veteran under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes prior to October 3, 2012, and rate the Veteran under the General Rating Formula for Diseases and Injuries of the Spine beginning October 3, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for a higher 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for lumbar spine spondyloarthropathy and degenerative disc disease and radiculopathy of the right lower extremity have been met prior to October 3, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2015).

2.  The criteria for a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine for lumbar spine spondyloarthropathy and degenerative disc disease have not been met beginning October 3, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2015).

3.  The criteria for a higher 40 percent rating under Diagnostic Code 8520 for radiculopathy of the right lower extremity (sciatic nerve) associated with lumbar spine spondyloarthropathy and degenerative disc disease have been met beginning October 3, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Here, the Veteran filed his claim prior to separation from active service and in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  Compliant notice was provided to the Veteran in March 2009, at the time that he prepared his application for VA disability benefits.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA treatment and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records relevant to this claim that have not been requested or obtained. 

The Veteran was provided with VA examinations in April 2009, March 2012 and December 2014.  The Board finds that, when taken together, the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's low back disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peace, 22 Vet. App. 295 (2008); Steel v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  However, in this case, the Veteran is already in receipt of a 40 percent rating, the highest rating possible based on range of motion.  Additionally, in order for the Veteran to be entitled to a rating in excess of what is granted herein, the Veteran must have ankylosis of the entire spine and as will be discussed below, there is no evidence that the Veteran has ankylosis of the entire spine.  As such, the Board finds that an additional remand is not necessary.  

The Board is also satisfied that there has been substantial compliance with the December 2013 remand directives, which included obtaining any identified treatment records, clarifying whether the Veteran was filing a claim for a total disability rating based on individual unemployability (TDIU) and affording the Veteran another VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his service-connected low back disability is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's service-connected lumbar spine spondyloarthropathy and degenerative disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242-5243, for degenerative arthritis of the spine and intervertebral disc syndrome.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula for diseases and injuries of the spine a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Under notes to the rating formula:

Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, the Veteran's service treatment records show that the Veteran was treated for low back pain.  An October 2001 service treatment record shows that the Veteran underwent a right inguinal hernia repair with mesh.  An April 2006 service treatment record noted a history of right pelvic nerve injections about two years prior with current occasional back pain.  An April 2006 report of medical history noted that the Veteran had low back pain, non-radiating.  A December 2007 MRI of the lumbar spine noted that the Veteran had low back pain with mild radicular symptoms.  The impression was multilevel spondyloarthropathy; disc bulges were present at the lower lumber spine without evidence of disc herniation; clinically significant relationship might exist, however, there was no evidence of moderate or greater stenosis at the visualized lumbar vertebral levels.  A January 2008 service treatment record noted that the Veteran reported that he had a sense that his second and third toe on the right foot "aren't there".  The Veteran was diagnosed with persistent muscle spasms in the low back with no "clear cut" MRI or examination evidence for radiculopathy.  A July 2008 service treatment record shows that the Veteran was noted as having low back pain radiating and back stiffness.  The February 2009 separation report of medical assessment noted that the Veteran had chronic low back pain.  The Veteran reported that the back pain continued to worsen with flare-ups.  The Veteran reported that the flare-ups occurred on average about every six to seven weeks and the duration varied from between two days to two weeks.  The Veteran reported that he had epidural and facet injections discography and was scheduled for an Intradiscal Electrothermal Annulopasty (IDET).  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that he had increased back pain with a pain intensity of 9.  He reported that he had been asked to postpone physical therapy.  He reported that he had problems sitting for two to three minutes.  He reported that he had insomnia due to back pain.  He reported that he had started Ambien.  The Veteran reported that the back pain was continuous and radiated to upper right lower extremity and bilateral buttocks.  He described the pain as sharp in the mid-back or middle lower back.  He reported that it feels like someone stuck him with a knife.  He reported that he had been taking Percocet to control his symptoms and he sometimes takes Tylenol 3 when the pain is less intense.  He reported some numbness of the left foot in the middle and the little toe.  He reported that after he walks for a little the symptoms improve.  The Veteran reported that these symptoms were only intermittent, approximately once a month.  The Veteran denied significant weakness.  The Veteran reported that he can walk for about 10 minutes then he has to rest.  The Veteran reported that there was no weakness but fatigue of the lower extremities due to pain.  

The Veteran reported that he had intermittent flare-ups.  He reported that during the flare-ups he was unable to move and he has to take Percocet around the clock.  He reported that he mostly stays in bed.  He reported that the flare-ups may last from one to three weeks.  The Veteran reported that the current treatment for this condition was occupational therapy, physical therapy and local injections.  The response to the treatment was poor.  The Veteran reported that he has been told that if the recent procedure does not work then he will need fusion.  The examiner noted that the precipitating factors for the flare-ups were sitting, walking too much, exercise and lifting.  The alleviating factors were lying down and that standing was better than sitting.  The Veteran reported that during flare-ups he is unable to ambulate except to go to the bathroom and the pain is very intense and incapacitating.  

On physical examination the Veteran's posture, head position and symmetry in appearance were normal.  His gait was noted as abnormal due to wide based and slow.  There were no abnormal spinal curvatures.  The objective abnormalities were spasms, guarding, and pain with motion, tenderness, and weakness.  The Veteran did not have atrophy.  The muscle spasms, localized tenderness or guarding were severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner noted that range of motion could not be evaluated as the Veteran recently had a neurosurgical procedure and was instructed by his physician not to bend, twist, or flex his trunk.  The examiner noted that once the Veteran was released from his physician's restrictions then this part of the examination could be completed.  The Veteran's Lasegue's sign was positive.  The examiner noted that there were incapacitating episodes due to intervertebral disc syndrome.  The examiner noted that during the past 12 months the Veteran has flare-ups every six to eight weeks that last one to three weeks.  The Veteran reported that he was unable to ambulate except maybe to go the bathroom.  He reported that he has to take a lot more Percocet during the flare-ups.  The Veteran reported that the flare-ups were worse after the IDET.  The Veteran reported that he uses a brace and is able to walk a quarter of a mile.  

The examiner noted that the Veteran was on active duty on terminal leave and his usual occupation was engineer.  The examiner noted that in the prior 12 months the Veteran missed six weeks of work due to back pain, flare-ups and procedures.  The examiner noted that the effect on the Veteran's usual occupation was significant due to decreased mobility, problems with lifting and carrying, weakness or fatigue and pain.  The effect on usual daily activities was none to moderate.  

A December 2009 private treatment record shows that the Veteran reported that his back pain had progressed to limiting normal activities beyond ambulation.  The doctor noted that the Veteran had been through courses of physical therapy and had "ESI" with only limited benefits.  He noted that the Veteran had IDET and trigger point injections, without improvement.  The doctor noted that since the IDET procedure the Veteran had had mild lengthening in duration between flare-ups but still required medication during episodes where his back pain was exacerbated.  The doctor noted that the flare-ups generally come on between 30 to 40 minutes after sitting.  The doctor noted that the pain is daily, especially in the morning when he is unable to stand erect immediately upon awakening without progressive tightness.  The doctor diagnosed intervertebral disc degeneration and noted that he held an extended discussion with the Veteran regarding interventional options to include surgical stabilization versus motion spurring disc replacement.  The doctor noted that at this point surgical intervention would have to be at multiple levels due to positive discography findings previously and Chante device approved for single level use by the FDA.  The doctor noted that given the need to likely perform lumbar fusion with extension to L5, the resultant range of motion lost would be in excess of what the Veteran would consider a successful solution, given his current level of discomfort and difficulty.  

On his June 2010 notice of disagreement, the Veteran reported that he was told that all available options and remedies had been exhausted, all with no measurable success.  The Veteran reported that the spinal surgeon concluded that since he had two ruptured discs, a disc replacement option was not approved by the Food and Drug Administration in the United States and that the only approved option available to him was a "multi-vertebrate (five vertebrate) fusion".  The Veteran reported that the surgeon opined that a multi vertebrate fusion would cause significant decrease in range of motion, flexibility and loss of physical capability.  The Veteran reported that the surgeon further opined that the procedure was extremely risky and could cause other complications.  The Veteran reported that the surgeon advised him to delay such an operation until as late in life as possible.  The Veteran reported that he was advised to continue to take pain medication until he reached a point in his life that he believed the risk of operation outweighed the disability and discomfort.  The Veteran reported that he continues to have significant back flare-ups that disrupt his daily routine and limit his ability to function.  The Veteran reported that he never gets a full night's sleep, typically waking more than three times each night from discomfort despite taking sleeping pills.  He reported that he is constantly in some degree of discomfort and pain.  He reported that some days are manageable and others are extremely difficult to make it through.  The Veteran reported that he has extreme difficulty performing very simple tasks that involve bending or leaning.  The Veteran reported that he cannot predict or anticipate the flare ups and as a result he is often forced to modify his personal plans routines and behavior.  The Veteran reported that he used to run half marathons and kept himself extremely physically fit.  He reported that he is no longer able to run at all.  He reported that on very good days he is limited to very light exercise.  The Veteran reported that as a result he is finding it increasingly difficult to control his weight and fitness.  

An August 2010 private treatment record shows that the doctor diagnosed lumbago and noted that he and the Veteran discussed possible "ALIF/TDR vs. PSF", given the history and the Veteran's concern for progression.  The doctor noted that the Veteran endorsed episodic pains and had no LE deficiency.  The doctor recommended continued non-surgical management and that he would provide the Veteran with two weeks of medication for the current episode. 

A January 2011 private treatment record noted that the Veteran had been managing his pain by taking short acting opioids for approximately one week during his flare-ups.  The doctor noted that the flare-ups happen approximately five times a year.  The doctor noted that although this may not be ideal for an extended period of time, it was the best option at the moment.  The doctor recommended that the Veteran be given a prescription for Percocet that would last him approximately one week, to get him through his pain flares.  The doctor noted that if the Veteran began to have more than five or six episodes a year then he should seriously consider returning to neurosurgery.  

On his February 2011 VA Form 9, the Veteran reported that since the onset of his problems in 2007, he has averaged incapacitating flare-ups every three months that typically last two to three weeks.  The Veteran reported examples of the frequency and duration of his flare-ups in 2010 and 2011.  The Veteran also reported that in 2009 there were similar flare-ups about every three months that lasted from two and a half weeks to three weeks.  The Veteran reported that in 2010 alone, he was incapacitated for a total of about 11 to 12 weeks.  The Veteran reported that he was fortunate to have a fairly flexible job and an understanding boss such that he has not been required to request "bed rest prescribed by a physician".  The Veteran reported that he has been permitted to simply combine his accumulated sick leave with telework until the flare-ups subside.  The Veteran reported that the arrangement he has with the pain clinic is that the doctor prescribes him medications like Percocet and Tylenol III with codeine, in advance of the flare-up since during a flare-up his mobility is extremely limited and he is typically in a significant amount of pain.  The Veteran reported that after the flare-up, or as it starts to subside, he will schedule an appointment so that the flare-up is documented and so that he can receive additional medications for the next episode. The Veteran also asserted that bed rest is not a fair metric.  

The Veteran also reported that his life has changed drastically as a result of his condition, to include being severely limited in physical activity and gaining weight.  The Veteran reported that during a flare-up any and all movement is very difficult and painful.  The Veteran reported that during flare-ups he cannot drive to the grocery store nor do simple things to take care of himself.  The Veteran reported that while the medication is helpful, his motion is extremely limited.  The Veteran reported that even in between flare-ups, household tasks are a challenge for him.  He reported that he cannot lift or carry anything over 20 pounds without risk of triggering a flare-up.  He reported that he cannot mow the lawn or shovel snow in the winter as each are likely to cause pain and/or trigger a flare-up.  The Veteran reported that sitting, bending or even kneeling for short periods of time triggers pain.  He again reported that he has seen two neurosurgeons who have advised him that fusion of multiple vertebrae is his only remaining option and have reiterated that such a procedure may not correct his problem.  

In a March 2012 statement, the Veteran's direct supervisor reported that the Veteran was an employee of the United States Department of Commerce.  He reported that he could confirm that the Veteran suffers from significant flare-ups of back pain about every three months.  He reported that the Veteran's flare-ups typically last about two to three weeks; however, sometimes longer.  He reported that he had personally observed the Veteran in significant pain with extremely limited mobility, even while on pain medication.  He reported that he had also observed the Veteran use a considerable amount of sick leave during his flare-ups.  He reported that he knew the Veteran has frequent medical appointments at the Pain Clinic of the Walter Reed National Medical Center in Bethesda.  The supervisor explained that through the Veteran's request for a reasonable accommodation, their office had been extremely flexible with the Veteran and had permitted him to enter into an adhoc telework arrangement so that during periods of prolonged back pain he can work from home and minimize the amount of sick leave he must consume and minimize his time away from work.  

The Veteran was afforded another VA examination in March 2012.  The Veteran was diagnosed with degenerative disc disease and degenerative joint disease.  The Veteran reported that he had undergone multiple treatments for his back without benefit.  The Veteran reported that he is unable to sleep through the night due to pain and wakes up multiple times during the night and has difficulty getting back to sleep due to pain.  He reported that he has daily chronic aching low back pain and he continues to have flare-ups of lower back pain about once every three months.  The Veteran reported that each flare-up lasts about two to three weeks and during the flare-ups he takes Percocet for pain relief and must be at home on bedrest for about a week.  The Veteran reported that the last flare-up was January 24, 2012, and lasted for six weeks, two of which he spent on bedrest.  The Veteran reported that he is unable to do household chores, he is unable to pick up his child and he has difficulty putting on his shoes and socks.  The Veteran also reported that he sometimes has difficulty with toileting.  He reported that he uses a back brace during flare-ups and sometimes during the night.  

On range of motion testing the Veteran's forward flexion was to 45 degrees with pain at 30 degrees.  Extension was to 10 degrees with pain.  Right lateral flexion was to 20 degrees with pain.  Left lateral flexion was to 20 degrees with pain.  Right lateral rotation was to 30 degrees or greater with no objective evidence of painful motion.  Left lateral flexion was to 30 degrees or greater with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion following repetitive motion.  The Veteran had functional loss and/or functional impairment due to pain on movement.  The Veteran had bilateral lumbar paraspinal tenderness to palpation.  The Veteran did not have guarding or muscle spasms.  The Veteran's muscle strength was normal with no muscle atrophy.  The Veteran's deep tendon reflexes were normal and the Veteran's sensory examination was normal.  Straight leg raise test was positive on both sides.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems or pathologic reflexes.  The examiner concluded that the Veteran had incapacitating episodes over the past 12 months due to IVDS of at least four weeks but less than six weeks.  The examiner noted that the Veteran wears a back brace during flare-ups and while sleeping nightly.  The examiner noted that the Veteran's back impacts his ability to work in that in addition to missing about four to five weeks from work during the past year due to flare-ups of back pain he is unable to do any lifting at work.  The examiner noted that the Veteran's activities of daily living have been impacted by his lumbar spine condition in that he was unable to bend or lift, unable to help with child care or household chores, unable to do vigorous physical exercise or run and had difficulty toileting and putting on shoes and socks due to his back pain.  

A March 2012 private treatment record shows that a doctor noted that the Veteran was currently keeping a diary of his pain flares.  The doctor noted that the Veteran had approximately four to five flare-ups a year but has not determined any specific events which initiate the pain flares.  The doctor noted that the Veteran has gotten through the flares with a combination of Percocet and NSAIDS for about a week, after which he ceases using the medication.  The doctor noted that in between episodes he exercises as much as possible and even uses the elliptical machine rather successfully.  The doctor noted that the Veteran has had discussions with the neurosurgeons about his back and has been informed that although he may be a candidate, putting it off might be the better option because of the possibility of further complications or potential lack of success of the procedure.  The doctor noted that the Veteran reported no new bowel or bladder symptoms and no new pain, sensory or motor deficits.  The doctor noted that the Veteran had tried and exhausted multiple non-interventional and interventional analgesic methods and he had not received any benefits from any of these, except for Percocet for three days followed by Tylenol 3 for two to three weeks during significant exacerbations.  The doctor noted that they would continue to manage his exacerbations with the opioid and Benzodiazepine treatment that has improved his function and pain scores during past exacerbations.  

An October 2012 private treatment record diagnosed lumbar radiculopathy.  The doctor noted new onset S1 radiculopathy.  

A November 2012 private treatment record noted that the Veteran had right sided radiculopathy pain of the right lower extremity.  

A December 2012 private treatment record noted that the Veteran had a recurrence of right inguinal pain and chronic right-sided lumbar radiculopathy.  The Veteran was given a right ilio-inguinal nerve block.  

A February 2013 private treatment record shows that the Veteran was treated for right inguinal pain and chronic right-sided lumbar radiculopathy.  The Veteran was given right ilio-inguinal and genitofemoral nerve blocks.  

In a November 2013 statement the Veteran reported that in June of 2012 he started having shooting pains down his right leg.  The Veteran reported that the pain was excruciating and any sudden movements would send what felt like a burst of electricity down his leg.  The Veteran reported that his mobility and ability to perform physical activities were extremely limited.  The Veteran also reported that in October 2012 he began experiencing a sharp pain in his right public bone that was similar to the pain he had experienced in the same location in the late 1990s while he was still on active duty and for which he was treated with a nerve block.  The Veteran also reported that he was concerned with his ability to retain his current employment status.

A September 2014 private treatment record noted inguinal pain with no obvious osseous or joint cause of pain based on examination x-ray and history.  

Another September 2014 private treatment record noted that the Veteran had chronic groin pain of an unclear etiology.  The doctor noted that differential included osteitis pubis given the patient was an avid soccer player and the origin of the adductor longus attaches onto the pubic tubercle where his pain is centered.  The doctor noted that other possibilities were distal abdominal rectus strain and occult femoral/obturator hernia.  

A November 2014 private treatment record shows that the Veteran was treated for inguinal pain and the differential included pubalgia athletica (sports hernia), entrapment of ilio-inguinal vs. genito-femoral nerve or smaller branches, adductor tendonopathy at origin, recurrence of inguinal hernia vs. post op sequalea of prior hernia repair.  

A December 2014 private treatment record shows that the Veteran was diagnosed with chronic right lower abdominal/inguinal pain due to s/p pubalgia repair and repair of hernia with mess and chronic low back pain.  

The Veteran was afforded another VA examination in December 2014.  The Veteran was diagnosed with lumbar spine spondyloarthropathy, lumbar degenerative disc disease and lumbar disc herniation and right sciatica.  The Veteran reported that the condition had gotten progressively worse.  The Veteran reported that about one year prior pain started shooting down the right leg.  The Veteran also reported that his pain clinic had exhausted all available treatment.  The Veteran reported that they had him sign a narcotics contract and placed him on a pain treatment plan with medications.  The Veteran reported that he has a flare up every three months.  He reported that at times it feels like his back has cracked and he cannot support his upper body weight and stand up.  The Veteran reported that movement is extremely difficult and he has a sharp knife-like pain in the lower back, shooting pain down the right leg and toes and the right foot feels numb.  He reported that the flare-ups last for about one and half weeks.  He reported that getting out of bed to use the bathroom is difficult and painful.  The Veteran reported that he typically exhausts all the annual and sick leave.  The Veteran reported that during flare-ups, dressing and bathing himself is extremely difficult and often requires help from his wife.  The Veteran reported that sleep is limited and interrupted. 

On physical examination, the Veteran's forward flexion was to 40 degrees with pain at 20 degrees.  Extension was to 25 degrees with pain at 15 degrees.  Right lateral flexion was to 25 degrees with pain at 15 degrees.  Left lateral flexion was to 25 degrees with pain at 15 degrees.  Right lateral rotation was to 25 degrees with pain at 20 degrees.  Left lateral rotation was to 25 degrees with pain at 20 degrees.  After three repetitions the Veteran's forward flexion was to 35 degrees, extension was to 20 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 25 degrees and left lateral rotation was to 25 degrees.  The Veteran had additional limitation in range of motion following repetitive testing and functional loss and/or functional impairment due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine (back) which was further described as severe tenderness.  There was no guarding or muscle spasm.  The Veteran's muscle strength was active movement against some resistance.  The Veteran did not have muscle atrophy.  The Veteran's deep tendon reflexes were normal.  The Veteran had decreased sensation to light touch in the feet and toes on both the right and left side.  Straight leg raise test was positive on both sides.  The Veteran had severe constant pain, intermittent pain, paresthesias and/or dysthesias and numbness in the right lower extremity.  The examiner noted that the Veteran had severe radiculopathy in the sciatic nerve.  The examiner noted that the Veteran had intervertebral disc syndrome and the Veteran did not have any incapacitating episodes over the prior 12 months.  The examiner noted that the Veteran did not use assistive devices.  The Veteran did not have any scars or any other pertinent physical findings complications conditions signs or symptoms.  The examiner noted that the impact of the thoracolumbar spine condition on the Veteran's ability to work was functional limitation due to chronic pain, stiffness, and weakness and, tingling and numbness. The examiner noted that the Veteran had difficulty with prolonged standing, walking, and sitting.  

In a February 2016 statement, the Veteran reported that he does not intend to claim unemployability at this point in time as his current supervisor has granted him the flexibility to telework during his periods of extended incapacitation.  The Veteran reported that he remains concerned that a new supervisor in the future may not be willing to accommodate his disability and he may be unable to sustain employability.  

As noted above, diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Thus, the Veteran cannot be rated simultaneously under both Schedules. 

The Board finds that the Veteran's low back disability more nearly approximates the rating criteria associated with a 60 percent rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The evidence of record does not illustrate that the Veteran was specifically prescribed bedrest by a physician as required under the regulation.  The March 2012 VA examiner concluded that the Veteran had incapacitating episodes at least four weeks but less than six weeks during the past 12 months and the December 2014 VA examiner concluded that the Veteran did not have incapacitating episodes in the past 12 months.  The Veteran, however, has described experiencing flare-ups that total in excess of six weeks in any given year (e.g., in February 2009, flare-ups occurring on average about every six to seven weeks with a duration of two days to two weeks; in April 2009, flare-ups occurring every six to eight weeks with duration of one to three weeks; in January 2011, flare-ups occurring approximately five times a year; in February 2011, flare-ups occurring every three months with a duration of two to three weeks; in March 2012, flare-ups occurring four to five times a year; in December 2014, flare-ups occurring every three months with a duration of one and half weeks; etc.).  The record further shows that in a March 2012 statement, the Veteran's direct supervisor noted that the Veteran suffered from significant flare-ups of back pain about every three months which typically lasted about two to three weeks.  The supervisor further revealed that through the Veteran's request for a reasonable accommodation, their office had been extremely flexible with the Veteran and had permitted him to enter into an adhoc telework arrangement so that during periods of prolonged back pain he could work from home and minimize the amount of sick leave he must consume and minimize his time away from work.  The Veteran's treating physicians have specifically indicated that the Veteran suffers from severe recurrent bouts of back pain for which a course of medication is prescribed to treat such bouts.  Thus, given the Veteran's particular set of facts, the Board finds that the Veteran's orthopedic and neurologic symptoms, required care, and accommodations are similar to individuals who suffer from incapacitating episodes of back pain having a total duration of at least six weeks during a year requiring bed rest and treatment prescribed by a physician under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for the orthopedic manifestations of his low back disability.  To proceed further to the level of unfavorable ankylosis, as denoted in the rating criteria, ankylosis must further result in additional residual disability, which includes problems walking from restricted vision, restricted opening of the mouth and chewing, and restricted breathing amongst other manifested conditions.  In this case, there is no indication, suggestion, or reference to the presence, past, current or prospective, of any form of joint ankylosis of the thoracolumbar spine, including whether of the favorable or unfavorable kind.  Moreover, where as here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are generally not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under the General Rating Formula for Diseases and Injuries of the Spine, in regard to the neurologic manifestations of the Veteran's low back disability, the Board has considered whether the Veteran is entitled to a higher rating for neurological impairment associated with his radiculopathy of the right lower extremity or a separate rating for any neurological impairment other than the noted rating for his right lower extremity.  In this regards, to the radiculopathy of the right lower extremity, the Board notes that the Veteran reported symptoms in his right lower extremity during service and after service.  However, the Veteran's service treatment records show that the Veteran did not have a "clear cut" diagnosis of radiculopathy.  Instead, the evidence of record does not show that the Veteran had radiculopathy of the right lower extremity to a significant degree until the October 3, 2012, private diagnosis.  

Additionally, under Diagnostic Code 8520, a 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124 (a), Diagnostic Code 8520.  Here, the September 2014 VA examiner concluded that the Veteran had severe radiculopathy of the right lower extremity.  However, the evidence of record is against a finding that the Veteran has muscle atrophy or complete paralysis of the right foot.  As such, the Board finds that the Veteran's symptoms more closely approximate the criteria contemplated in the moderately severe rating.  Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds that beginning October 3, 2012, it is factually ascertainable that the Veteran's low back disability causes moderately severe sciatic nerve involvement of the right lower extremity.  Therefore, a 40 percent rating, effective October 3, 2012, is warranted.  The General Rating Formula already contemplates functional impairment whether or not it radiates.  The clinical findings do not show a compensable disability associated with the left extremity such that a separate rating would be warranted at this time.  

In regards to any other potential neurological impairment associated with the Veteran's service-connected low back disability, none has been clinically associated with the Veteran's back disability.  Moreover, the record reflects that separate service connection has been established for inflammation of the right pubic bone (osteitis pubis), residuals status post right inguinal hernia with repair, bladder neck obstruction, and ureteral calculus.  

Finally, the Board recognizes that the Veteran may believe he is entitled to an even higher rating during this period.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his service connected low back disability and associated radiculopathy based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Thus, as between the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, it is more advantageous to rate the Veteran under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes prior to October 3, 2012, and rate the Veteran under the General Rating Formula for Diseases and Injuries of the Spine beginning October 3, 2012.  This results in a 60 percent rating for the Veteran's low back disability prior to October 3, 2012 (60), and ratings of 40 percent and 40 percent which combine to (64) beginning October 3, 2012.  [Note:  the combined rating is based on a formula.  See Combined Ratings Table, 38 C.F.R. § 4.25 (2015)].

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

In this case, the rating criteria adequately contemplate the Veteran's back disability.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion, ankylosis, and neurologic manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described above is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion that are set forth.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  Also, as noted above, separate service connection has been established for inflammation of the right pubic bone (osteitis pubis), residuals status post right inguinal hernia with repair, bladder neck obstruction, and ureteral calculus.  Additionally, while the Veteran complains that his low back disability causes sleep difficulties, this is not an unusual or exceptional feature of functional impairment associated with low back pain.  Separate service connection is in effect for an anxiety disorder which includes sleep impairment (see September 2009 rating decision), and no separate and distinct diagnosis of a chronic sleep disorder associated with the Veteran's low back disorder has been clinically identified.  

As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran is currently employed.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted at this time.  

      (CONTINUED ON NEXT PAGE)
















ORDER

Entitlement to a higher 60 percent rating for lumbar spine spondyloarthropathy and degenerative disc disease and radiculopathy of the right lower extremity under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes prior to October 3, 2012 is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a rating in excess of 40 percent for lumbar spine spondyloarthropathy and degenerative disc disease under the General Rating Formula for Diseases and Injuries of the Spine beginning October 3, 2012, is denied. 

Entitlement to a higher 40 percent rating for radiculopathy of the right lower extremity (sciatic nerve) under Diagnostic Code 8520 beginning October 3, 2012 is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


